F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                      October 6, 2006
                               TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                      Clerk of Court

 UNITED STATES OF AM ERICA,
             Plaintiff-Appellee,                        No. 05-2327
 v.                                            (D.C. No. CR-05-1307 M CA)
 HUGO ROM ERO-FLORES,                                  (D . New M ex.)
             Defendant-Appellant.



                          OR D ER AND JUDGM ENT *


Before K ELLY, M cK AY, and LUCERO, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Defendant pleaded guilty to one count of reentering the United States

without permission of the Attorney General following deportation for an

aggravated felony. H e consented to having a magistrate judge take his plea. A t



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
the plea hearing, the magistrate judge engaged in a colloquy with Defendant that

both explained Defendant’s rights and demonstrated that Defendant understood

his rights. The magistrate judge found that Defendant was “competent and

capable of entering an informed plea . . . .” Plea Tr. 12. The subsequent

presentence report recommended a guideline range of 46 to 57 months’

imprisonment. Pursuant to a plea agreement, the agreed offense level was

lowered, resulting in a sentencing range of 37 to 46 months’ imprisonment.

Defendant appeared before the district judge for sentencing. The district judge

sentenced Defendant to 37 months’ imprisonment. Defendant did not file a

sentencing memorandum or a challenge to the presentence report or sentence.

Defendant did, however, timely file a notice of appeal.

      Defendant’s counsel has filed a motion to withdraw as counsel, and, in

compliance with Anders v. California, 386 U.S. 738 (1967), filed a brief in

support of that motion. In his brief, Defendant’s counsel asserted that

Defendant’s case raises no arguably appealable issues.

      W e have review ed the record on appeal and conclude that counsel is

correct. Nothing in the record indicates that Defendant did not knowingly and

voluntarily enter into the plea agreement or that the district court incorrectly

calculated Defendant’s sentence. Counsel’s brief contains a certificate of service

certifying that he furnished Defendant with a copy of counsel’s brief. Defendant

has not filed a brief indicating disagreement with his counsel’s position. W e

                                          -2-
therefore GR A N T counsel leave to w ithdraw . The judgment and sentence are

AFFIRM ED.

                                             Entered for the Court



                                             M onroe G. M cKay
                                             Circuit Judge




                                       -3-